Citation Nr: 0834206	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-40 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from October 14, 
1983, to April 30, 2003.  He also had 5 months and 21 days of 
active service prior to October 14, 1983

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In February 2008, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

Current hepatitis A has not been shown; a hepatitis A 
infection during active military service resolved without 
residual disability.


CONCLUSION OF LAW

The veteran does not have hepatitis A that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2007 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim of 
service connection for hepatitis A.  In that letter, the RO 
also provided the veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in July 2008, which followed the 
October 2007 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Spokane, Washington.  Private treatment records from 
Northeast Washington Medical Center have also been obtained.  
Additionally, in May 2008, the veteran was provided a VA 
examination in connection with his claim, the report of which 
is of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran believes that he currently has hepatitis A as a 
result of an infection of hepatitis A during active military 
service.  He states that he is unable to donate blood and he 
may have fatigue associated with hepatitis A.  Thus, the 
veteran contends that service connection is warranted.

A review of the veteran's service medical record reveals that 
he was diagnosed with an infection of hepatitis A in October 
1987.  This occurred while he was stationed in Incirlik, 
Turkey.  The veteran was treated for approximately one week 
before returning to duty.  A December 2002 pre-discharge VA 
examination reflected a diagnosis of hepatitis A in the past 
with no residuals.  At that time, the veteran denied having 
associated symptoms, such as vomiting, hematemesis, fatigue, 
weakness, or depression.  The examiner stated that the 
veteran did not appear to have a chronic liver disease.  
Blood work showed high ALT enzymes and a negative test for 
hepatitis B and hepatitis C.

Post-service medical records are negative for treatment for 
hepatitis A.  Blood work from the Spokane VAMC in April 2006 
and from the Northeast Washington Medical Center in January 
2007 revealed high ALT results.  However, no testing was 
performed for hepatitis A.

Pursuant to the Board's remand, the veteran underwent VA 
examination in connection with the claim in May 2008.  The 
examiner was to determine whether the veteran has hepatitis A 
or any associated chronic residual.  Specifically, the 
examiner was to determine whether the veteran's in-service 
hepatitis A was in fact "cured."

The VA examiner reviewed the claims file and examined the 
veteran.  The veteran's blood was reactive for the hepatitis 
A antibody.  The examiner provided a diagnosis of status post 
acute hepatitis A, resolved without residuals.  The examiner 
noted the veteran's history of the in-service hepatitis A 
infection.  The veteran denied that he was experiencing 
symptoms associated with hepatitis A, such as recurrent 
fevers, myalgias, arthralgias, right upper quadrant pain, 
nausea, vomiting, diarrhea, jaundice, esophageal varices, 
hemorrhoids, portal hypertension, anorexia, or 
malnourishment.  The veteran also denied receiving any 
treatment for a liver condition since his discharge from 
military duty.

The May 2008 VA examiner gave the opinion that there is no 
evidence of active or acute hepatitis A.  The examiner stated 
that this lack of evidence suggests that the condition has 
resolved and it is considered "cured."  The examiner 
explained that an acute hepatitis A infection is usually a 
self-limited disease that confers lifelong immunity.  The 
examiner stated that disease course of the veteran's acute 
infection during service was typical for a hepatitis A 
infection.  The examiner acknowledged that the veteran 
demonstrated significant symptoms at the time of the 
infection, but the veteran does not presently demonstrate any 
chronic liver disease.  The examiner also pointed out that 
there are no residual manifestations of the hepatitis A 
infection, such as the development of auto immune hepatitis, 
a relapse of the infection, or extrahepatic manifestations.

Based on the evidence of record, the Board finds that the 
veteran does not currently have hepatitis A or any residual 
disability from his in-service infection.  The May 2008 VA 
examination report represents the most probative evidence on 
the matter.  The VA examiner provided an opinion based on an 
examination of the veteran and a review of the claims file.  
The opinion was persuasive as the examiner explained that the 
veteran's in-service infection was acute and was "cured."  
There are no current residual manifestations of the hepatitis 
A infection.  Even though the veteran's blood was reactive 
for the hepatitis A antibody, the examiner implied that the 
result showed that the veteran had been infected at one time, 
but it did not provide a basis for a current diagnosis.

In this case, the evidence establishes that the veteran had 
an in-service disease of hepatitis A.  The Board notes that 
Congress has specifically limited entitlement to service 
connection to instances where disease or injury has resulted 
in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that here is a "presumption of service 
connection" when a disability is incurred during active 
duty.  See Conley v. Peake, No. 2007-7049 (Fed. Cir. Sep. 29, 
2008) (citing Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. 
Cir. 2004)).  However, in order to establish a right to 
compensation for an alleged current disability, the veteran 
must show the existence of a present disability.  See Conley 
v. Peake, No. 2007-7049 (Fed. Cir. Sep. 29, 2008); see also 
Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the 
evidence reflects that the veteran does not presently have 
hepatitis A.  Thus, service connection for hepatitis A is not 
warranted.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection for hepatitis 
A.  While the Board does not doubt the sincerity of the 
veteran's belief that he currently had hepatitis A and that 
it is related to his time in service, as a lay person without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the clinical diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hepatitis A must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis A is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


